Laughlin, J. (concurring):
I concur in the opinion of Mr. Justice S.cott, but wish to specially emphasize some points and limit my views on others.
As this appeal is presented to us, the rule requiring that passengers desiring transfers shall demand the same at the time of paying their fares is reasonable. The defendant is issuing transfers, not for particular points or lines, but good at any point, and we are informed by the learned counsel for the defendant, who argued the appeal, that it accords to passengers the right to remain on the car on which a transfer has been obtained to the end of the line without using the transfer. It is quite likely that the defendant would have the right to limit the transfers to particular points or lines and require the passenger to elect at what point he wishes to transfer; and it is not at all clear that a passenger would have the right, against the will of the company and without paying another fare, to remain on the car on which he received a transfer after passing the connection for which the transfer was given, or the last transferring point on the line. If the company should assert either of these rights, then it may well be doubted whether this rule could be deemed reasonable. In the present circumstances, however, and' while the transfers are unlimited as to the points at-which they may be used, and while the company permits passengers after receiving transfers to remain on the car to the end of the line without using them, the rule requiring the passengers to elect on paying their fare whether or not they desire transfers, can work no injustice to the traveling public, at least not after the people understand that *254they are entitled to demand a transfer and use it. or not,, as they like. The passenger may protect himself...in all cases where there is a possibility that he may need a transfer by demanding one on paying his fare. Since the. passengers may enjoy all of their rights .under this rule, being at liberty to demand a transfer in all cases on paying their fare and! to use it or not as they like, and it is. deemed essential to the protection of the company against demands for more than one transfer by a single.' passenger, and demands for transfers by those who have not paid their fare, it should be upheld by the courts as reasonable.
Determination and judgment reversed, new trial ordered, costs to appellant to abide event. ' Order filed.